       Case 20-03016 Document 80-5 Filed in TXSB on 10/21/20 Page 1 of 4
                                    Exhibit B
       Case 18-03276 Document 17 Filed in TXSB on 12/14/18 Page 1 of 18


                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IN RE:                                     §
                                           §
NEIGHBORS LEGACY HOLDINGS, INC.,           §    CASE NO. 18-33836-H1-11
                                           §    (Chapter 11)
       Debtor.                             §

 MARK SHAPIRO, TRUSTEE                     §
 OF THE UNSECURED CREDITOR TRUST           §
OF NEIGHBORS LEGACY HOLDINGS,              §
INC. AND ITS DEBTOR AFFILIATES             §         ADV. P. NO. 20-03016
                                           §
      Plaintiff                            §
                                           §
VS.                                        §
                                           §
                                           §
TOM VO et al.                              §
                                           §
                                           §
Defendants.                                §



                  DECLARATION OF CHRISTOPHER MEADORS




                                       1
     Case 20-03016 Document 80-5 Filed in TXSB on 10/21/20 Page 2 of 4
                                Exhibit B


1. My name is Christopher Meadors. I am over the age of 18 years old, of sound mind, and have

   personal knowledge concerning the above-mentioned cause.

2. I make this declaration pursuant to 28 U.S.C. 1746

3. I am a licensed attorney and a Certified Public Accountant with more than twenty years of

   experience advising clients in complex financial matters. My experience includes forensic

   accounting, corporate investigations, and other regulatory issues.

4. I am Managing Director at B. Riley Advisory Services, formerly known as GlassRatner

   Advisory and Capital Group LLC. I work in conjunction with Mark Shapiro, Trustee for the

   Unsecured Creditors Trust in this matter.

5. I performed an analysis of transfers using the Neighbors General Ledgers and traced payments

   made by Neighbors Debtor Entities to the following Defendants:

       •   AB Physician Services LLC;
       •   Abarado & Do Family, LP;
       •   David Herrera, M.D.;
       •   Atiba Bell Medical Associates, PLLC;
       •   EDR Investments, LLC;
       •   EMTEX Investments, LLC;
       •   Ekta Popat;
       •   Fillory Holdings, LLC;
       •   Isaac Freeborn;
       •   Kenneth M. Direkly;
       •   Manuel Acosta, PLLC;
       •   Pranav Shukla, MD;
       •   Thanh Cheng, MD;
       •   Towards Infinity, LLC; and
       •   Elanie UcBamichael, MD

6. I found that these Defendants received funds transferred directly from bank accounts owned

   by one or more of the following entities, which are debtors in the above bankruptcy:

       •   NEC Pasadena Emergency Center, LP;
       •   NEC Baytown Emergency Center, LP;
       •   NEC Crosby Emergency Center LP;
       •   NEC Yorktown Emergency Center, LP;
          Case 20-03016 Document 80-5 Filed in TXSB on 10/21/20 Page 3 of 4
                                     Exhibit B


             •   NEC Harlingen Emergency Center, LP; and
             •   NEC Port Arthur Emergency Center LP.

    7. As part of my analysis, I created charts attached as Exhibit 1 to this Declaration. This chart

        details each specific transfer, (1) listing the journal entry the transfer as identified in the

        General Ledger, (2) amount of payment, (3) general ledger date, (4) date of payment, (5)

        reference as listed in the ledger, (6) the bank account that the transfer was made from, and (7)

        the debtor entity that owns said bank account.

    8. Specifically, my analysis involved the following:

             •   Using a combination of the “Account Number”1, “Description”, and/or “Reference”

                 fields, I identified distributions to individual Defendants recorded in the Debtors’

                 General Ledger (also referred to as the “G/L”). These fields are included in under the

                 “General Ledger” section of Exhibit 1, along with the “G/L Date” and “Journal Entry.”

             •   Based on the Account Number, I was also able to identify the specific facility

                 associated with the G/L transaction.

             •   I then traced the initial transaction to the corresponding payment within the General

                 Ledger, typically occurring in the following month2.

             •   I then traced it to the corresponding payment amount within the BBVA bank

                 statements for that facility. The actual payment date, specific BBVA Compass bank

                 account number (“Source Account”) and the name of the account holder (“Payor”) are

                 each indicated under the “Bank Activity” section of Exhibit 1.




1
  Within the 14 digit Account Number, the first 4 numbers indicate the Facility with the second set of 5 numbers being
the G/L account number. G/L account number beginning with “36” indicate distributions, with the following 3 numbers
begin associated with a particular Defendant.
2
  For accounting purposes, transactions are recorded in the accounting period they accrued while they may ultimately be
paid in the subsequent period.
        Case 20-03016 Document 80-5 Filed in TXSB on 10/21/20 Page 4 of 4
                                   Exhibit B


   9. My findings show that the funds went directly from an account owned by a Neighbor Debtor

       Entity to one of the aforementioned Defendants without passing through any non-debtor

       person or entity.


I declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct. Executed on October 21, 2020.




                                                     __________________________________
                                                     Christopher Meadors
